DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners notes

This Office action corrects some minor informalities inadvertently provided in the previous Office action dated on 02/12/2021.

EXAMINER’S AMENDMENT

3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Mattingly (Reg. No. 30,293) on 02/09/2021.
4.          The application has been amended as follows: 
          With respect to Claim 1: in line 11, change the limitation “the second light-emitting part.” to --“the limitation the second light-emitting part, wherein the non-emitting part is a layer containing GaN that is thicker than one GaN layer included in the first and second light-emitting parts.”.
         With respect to claim 2: cancel claim 2.
         With respect to Claim 5: in line 12, change the limitation “the second light-emitting part.” to --“the limitation the second light-emitting part, wherein the non-emitting part is a layer containing GaN that is thicker than one GaN layer included in the first and second light-emitting parts.”.
         With respect to Claim 6: in line 12,  change the limitation “the second light-emitting part.” to --“the limitation the second light-emitting part, wherein the non-emitting part is a layer containing GaN that is thicker than one GaN layer included in the first and second light-emitting parts.”.

Response to Arguments

5.          Applicant’s arguments, see pages 5-9, received on 11/30/2020 with respect to claims 1-6 and a proposed Examiner’s Amendment provided on 02/09/2021 have been fully considered and are persuasive. The appropriate claims have been amended and canceled in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections of the claims have been withdrawn. 

Allowable Subject Matter

6.         Claims 1 and 3-6 are allowed.
7.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1, 5 and 6, the most relevant prior art, Imamura et al. (JP 2015-230195 A1) in view of Lee et al. (US PAP 2008/0308787 A1) and Chua (US PAP 2013/0099141 A1) teach a charged particle beam apparatus, a mass analysis apparatus comprising: a mass separation unit that performs mass separation on an ion and a charged particle detector that detects a charged particle obtained by irradiating a sample with a charged particle beam, the charged particle detector; wherein Imamura et al. (see abstract; paragraphs 0017, 0027-0040 and 0053; Figs. 1 and 2) teach a light emitting structure on which a charged particle (ion) to be detected is incident, comprising: (see abstract; paragraphs 0017, 0027-0040 and 0053; Figs. 1 and 2): 

    PNG
    media_image1.png
    214
    280
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    165
    252
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    869
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    77
    390
    media_image4.png
    Greyscale

and a non-light-emitting part that is interposed on the first light-emitting 
    PNG
    media_image5.png
    96
    320
    media_image5.png
    Greyscale
 
(see abstract; paragraphs 0017, 0027-0040 and 0053; Figs. 1 and 2). 
            The relevant prior art, Lee et al. teach a light emitting structure (130) on which a charged particle to be detected is incident, including a first light-emitting part in which a layer containing and a layer containing GaN are alternately laminated; and a second light-emitting part in which a layer containing and a layer containing GaN are alternately laminated (see Figs. 13-24; paragraphs 0104-0116).
      [0106] The active region 130 is formed to have a multiple quantum well structure by alternately laminating well layers 131 having a narrow energy bandgap and barrier layers 132 having an energy bandgap wider than the well layers 131. At this time, the active region 130 is formed to have a multiple quantum well structure in which the well layers 131 and the barrier layers 132 are alternately laminated twice or more. 
    PNG
    media_image6.png
    356
    411
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    326
    533
    media_image7.png
    Greyscale

      [0107] As shown, four well layers 131 are interposed between five barrier layers 132. However, the number of the well and barrier layers is not limited thereto but may be variously modified. The well layer 131 may be formed of InGaN, and a bandgap energy is determined depending on the In content of the well layer 131, thereby implementing light with various wavelengths from ultraviolet to infrared. The barrier layer 132 may be formed of GaN. However, the materials of the well and barrier layers 131 and 132 are not limited thereto but may be variously modified.
     The additional prior art, Chua teaches a light emitting structure (see Figs. 5 and 6) on which a charged particle to be detected is incident, including a first light-emitting part in which a layer containing and a layer containing GaN are alternately laminated; and a second light-emitting part in which a layer containing and a layer containing GaN are alternately laminated 
    PNG
    media_image8.png
    514
    460
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    574
    448
    media_image9.png
    Greyscale


a non-light-emitting part that is interposed between the first light-emitting part and the second light-emitting part (see paragraphs 0038-0050).
              Imamura et al., Lee et al. and Chua teach related light emitting structures but fails to explicitly teach or make obvious that the non-emitting part is a layer containing GaN that is thicker than one GaN layer included in the first and second light-emitting parts as claimed in combination with all of the remaining limitations of the corresponding claims.
             Claims 3 and 4 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al. (US PAP 2013/0292687 A1; see paragraphs 0009, 0046, 0059, 0063 and 0085); Tanaka (US Patent 8,502,265 B2; see abstract; Figs. 1-5; claim 1); Jeong (US PAP 2016/0380155 A1; see abstract; Figs. 1-14; paragraphs 0015, 0038 and 0041); Kim et al. (US Patent 9,252,327 B1; see abstract; Figs. 1-11; column 4, line 25 – column 6, line 51); Maeng et al. (US PAP  2016/0056325 A1; see abstract; paragraphs 0044-0057) and Pan et al. (US PAP 2014/0034985 A1; see abstract, paragraphs 0029 and 0045-0055; claim 1) teach light emitting devices comprising the light emitting and non-light emitting parts/layers.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze  /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  February 27, 2021